Citation Nr: 1122358	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  08-29 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for a thoracolumbar spine disability.  

2. Entitlement to service connection for a cervical spine disability.  

3. Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from January 1979 to August 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating action of the Department of Veterans Affairs Regional Office (RO) in San Diego, California.  In that decision, the RO denied service connection for a cervical and thoracolumbar spine disability and a left knee disability.  

The Veteran testified before the undersigned at a January 2011 Board hearing.  A transcript of the hearing is in the file.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office in San Diego, California.  VA will notify the appellant if further action is required.  


REMAND

During a review of the Veteran's file, the Board discovered that in a stack of medical records the Veteran submitted in March 2008 was a signed VA Form 21-22 appointing the California Department of Veterans Affairs ("CDVA") as his representative.  This form was dated December 2006.  

The Veteran's currently appointed representative has not received any copies of correspondence in the file, has not had a chance to submit an informal hearing presentation (IHP) and did not represent the Veteran at his January 2011 Board hearing.  On remand, the RO should ensure that the Veteran is accorded the full right to representation in all stages of his appeal.  38 C.F.R. § 20.600 (2010).  This would include file review by the representative, the submission of an IHP, and if necessary, a new hearing with the representative present.  

If the Veteran did not mean to submit the signed VA Form 21-22, he must properly revoke representation by notifying VA in writing.  38 C.F.R. § 14.631(f)(1) (2010).  

Accordingly, the case is REMANDED for the following action:  

1. Contact the Veteran and inform him that his appointed representative will have the opportunity to review the file, submit an informal hearing presentation, and represent him at a Board hearing.  If the Veteran chooses to waive any of these procedural rights under 38 C.F.R. § 20.600 or revoke representation he should do so in writing.  

2. Readjudicate the claims on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

